Global Technologies Group GLOBAL TECHNOLOGIES GROUP, INC. COMPLETES ACQUISITION OF EXCLUSIVE LICENSE FROM SOLUCORP INDUSTRIES LTD. SARASOTA, FLORIDA- OCTOBER 20: Global Technologies Group, Inc., (OTC PK: GTGP), formally know as Global Music International, has completed the acquisition of an exclusive Brownfield license to utilize MBS technology from Solucorp Industries Ltd. for $4.0 million in preferred stock. The acquired exclusive license includes North, Central and South America along with Russia. The license enables Global the use of Solucorp’s MBS technology for Brownfield and Redevelopment sites. MBS (Molecular Bonding System) renders metal-contaminated soil inert and has passed the United States EPA Multiple Extraction Procedure (MEP) 1,000 year test, showing that the technology permanently stops heavy metals, such as lead, arsenic and cadmium, from leaching into the environment, including rivers, marshes and streams. This system is especially suited for on-site remediation, eliminating the transportation of contaminated soils to off-site locations.According to James Ryan, President of Solucorp, “We have spent over $20.0 million during the last 14 years to research, develop, test and ultimately promote Solucorp’s MBS technology, including the successful EPA testing”.MBS has been applied to major projects both in the U.S. and abroad, including the Ocean State Steel property in East Providence, Rhode Island which received the“Brownfield’s Project of the Year” Award from the Environmental Business Council of New England and the Syndial site in Ravenna, Italy. Mr.
